DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 3 June 2022 with respect to teaching of Devisme is persuasive. Additional prior art made herein of record but not relied upon for any rejection is described below:
U.S. Patent 8,940,205 to Keller discloses a method for recycling the cellulose and superabsorbent material from a diaper, but does not discuss the polyolefin content of the diaper or recovering polyolefin for recycling.
U.S. Patent 10,493,661 to Lee et al. discloses a method for separating polymeric material from cellulosic material for recycling a diaper, but also does not discuss the polyolefin content of the diaper or the level of purity of the recovered polyolefin material.
U.S. Patent Publication 2020/0001506 to Konishi discloses a method for separating the layers of a diaper for recycling, but is concerned with the separation of polymeric films having fillers therein, and does not discuss the polyolefin content of the diaper or the level of purity of the recovered polyolefin material.
The prior art of record therefore does not disclose nor suggest the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents and Publications 8,940,205; 10,493,661; and 2020/0001506 disclose methods for recycling absorbent articles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781